EXHIBIT 21.1 SUBSIDIARIES OF ATLAS RESOURCE PARTNERS, L.P. Name Jurisdiction Atlas Resource Partners Holdings, LLC Delaware Atlas Noble, LLC Delaware Viking Resources, LLC Pennsylvania Atlas Energy Tennessee, LLC Pennsylvania Atlas Pipeline Tennessee, LLC Pennsylvania Atlas Energy Indiana, LLC Indiana Atlas Energy Ohio, LLC Ohio Atlas Resources, LLC Pennsylvania Atlas Energy Securities, LLC Delaware Anthem Securities, Inc. Pennsylvania Resource Energy, LLC Delaware Resource Well Services, LLC Delaware REI-NY, LLC Delaware Atlas Energy Colorado, LLC Colorado ARP Barnett, LLC Delaware ARP Barnett Pipeline, LLC Delaware Atlas Barnett, LLC Texas Atlas Resource Finance Corporation Delaware ARP Oklahoma, LLC Oklahoma ARP Production Company, LLC Delaware ARP Mountaineer Production, LLC Delaware ARP Rangely Production, LLC Delaware ARP Eagle Ford, LLC Texas
